Citation Nr: 0631142	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability pension benefits in the calculated amount of 
$14,203.60, to include whether the debt was properly created.

(The issue of entitlement to service connection for a kidney 
and liver disease is the subject of a separate decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to October 1970.  This matter is before the 
Board on appeal from a December 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the veteran's disability 
pension benefits retroactively, creating an overpayment in 
his account.  The veteran requested a hearing in his January 
2004 substantive appeal; however, he failed to report for the 
November 2005 Travel Board hearing and has not requested that 
the hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2002, the veteran was notified that his disability 
pension benefits were being reduced and an overpayment of 
$14,203.60 would be created in his account because VA had 
recently learned he had been receiving disability benefits 
from the Social Security Administration since November 2000.  
In January 2003, the veteran expressed his disagreement with 
the debt's validity and requested a waiver of the 
overpayment.  The Court has held that when the validity of a 
debt is challenged, a threshold determination must be made on 
that question prior to a decision on waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also 
38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  
While the RO determined in January 2004 that the debt was 
valid, it did not provide the veteran with an accounting of 
how the amount of the debt was calculated.  The RO must 
confirm the amount of the overpayment and provide the 
appellant information explaining the calculation.  
At that point, the appellant's request for waiver should 
again be referred to the Committee.  Although the Committee 
has reviewed this case previously, another Committee 
determination is required in light of the Court's directive 
regarding the order of adjudication of overpayment validity 
and waiver.  Schaper, 1 Vet. App. at 437.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the file and 
reaffirm whether the overpayment debt is 
valid and whether the calculated amount of 
the overpayment is correct.  The RO should 
prepare a written decision explaining the 
validity of the debt determination and of 
the exact amount of the overpayment, 
including an explanation of the process by 
which the overpayment was calculated.  The 
RO should provide the veteran and his 
representative with a copy of this 
decision.  

2.  The RO should then refer the case to 
the Committee to adjudicate the claim for 
waiver of overpayment of the remaining 
debt, first determining whether there are 
any statutory bars to recovery.  If there 
is no such bar, then it should adjudicate 
the claim under the standard of equity and 
good conscience.  If recovery of the 
overpayment is not waived, the veteran 
must be advised of his right to contest 
all the remaining elements of his claim, 
i.e. the calculated amount of the debt, 
any adverse determination regarding 
statutory bars to waiver of recovery, and 
any adverse finding regarding the 
standards of equity and good conscience.  
He should be asked to specify which, if 
any, of the elements he is contesting, and 
given ample time to respond.

3.  The RO should then issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


